In a proceeding to open and vacate the final settlement of the estate of Sigmund Sommer, deceased, the petitioners Viola Sommer and Jack Sommer appeal (1) from an order of the Surrogate’s Court, Nassau County (Harrington, S.), dated April 25, 1991, which awarded to the guardian ad litem interim fees and disbursements in the amount of $430,000, (2) from an order of the same court, dated October 22, 1991, which awarded to the guardian ad litem interim fees and disbursements in the amount of $108,000, (3) from an order of the same court, dated August 26, 1992, which awarded to the guardian ad litem interim fees and disbursements in the amount of $160,000, and (4), as limited by their brief, from so much of an order of the same court, dated February 11, 1993, as awarded to the guardian ad litem interim fees of $50,000.
Ordered that the orders dated April 25, 1991, October 22, 1991, and August 26, 1992, are affirmed, and the order dated February 11, 1993, is affirmed insofar as appealed from, with one bill of costs payable by the appellants personally.
The Surrogate’s Court, in its discretion, awarded to the guardian ad litem interim fees and disbursements. In the interests of judicial economy, it deferred the fixation of the guardian ad litem’s final compensation until the termination of this proceeding (see, SCPA 2111; Matter of Walters, 102 Misc 2d 130), and stated that, at that time, it would consider evidence of the criteria set forth in Matter of Potts (213 App Div 59) and Matter of Freeman (40 AD2d 397, affd 34 NY2d 1). We find no basis to disturb the interim awards for compensation and disbursements. Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.